Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-12-2005

Limehouse v. State of DE
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1089




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Limehouse v. State of DE" (2005). 2005 Decisions. Paper 864.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/864


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       NO. 05-1089
                    ________________

                 KEITH D. LIMEHOUSE,

                                Appellant

                              v.

                  STATE OF DELAWARE;
          JOSEPH R. SLIGHTS, JR., in his official
              capacity as a Superior Court Judge;
           MIKE MURPHY, in his official capacity
              as an employee of the Office of the
       Prothonotary of New Castle County Courthouse;
          DELAWARE STATE CAPITOL POLICE,
           a police agency of the State of Delaware;
          WILLIAM JOPP, in his official capacity as
            Chief of Delaware State Capital Police;
       RAYMOND W. COBB, an Attorney at practice
                    in the State of Delaware
         ____________________________________

       On Appeal From the United States District Court
               For the District of Delaware
              (D. Del. Civ. No. 03-cv-00844)
              District Judge: Sue L. Robinson
       _______________________________________


         Submitted Under Third Circuit LAR 34.1(a)
                       July 1, 2005

BEFORE: RENDELL, AMBRO and FUENTES, CIRCUIT JUDGES

                  (Filed:   July 12, 2005)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Keith Limehouse appeals the order of the United States District Court for the

District of Delaware granting the defendants’ motion to dismiss his civil rights complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) and denying his motion for partial

default judgment against the state defendants.

       In August 2003, Limehouse filed a civil rights complaint claiming that during the

course of state court proceedings in Limehouse v. Steak & Ale Restaurant Corp., C.A.

No. 03C-03-299, Judge Slights of the Delaware Superior Court, Mike Murphy, an

employee of the Office of the Prothonotary of Newcastle County, William Jopp, the Chief

of Delaware State Capitol Police (collectively referred to as the “state defendants”), and

William Cobb, a private attorney, violated his rights under the Civil Rights Act of 1964,

42 U.S.C. §§ 1983 and 1985(2) and (3), and the Equal Protection Clause of the

Fourteenth Amendment. He sued the defendants in their official capacities and demanded

damages.

       Limehouse claimed that Cobb filed an answer in the state civil proceeding that

allegedly included a false representation that Limehouse effected insufficient service of

process of the Complaint. He asserted that Cobb made the false representation “with the

intent to dissuade” Judge Slights from entering default judgment against Cobb’s client

and to increase the amount of billable hours of attorneys fees. According to Limehouse,
Judge Slights “allowed himself to be induced to conspire” with Cobbs and that Judge

Slights’s denial of Limehouse’s default motion deprived him of relief to which he was

entitled and constituted a breach of his Fourteenth Amendment rights. He claimed that

Murphy attempted to dissuade Limehouse from attending a hearing on Limehouse’s

motion for default judgment and, in doing so, falsely stated the rules regarding the

procedures employed in the New Castle County Civil Case Management Plan.

Limehouse averred that both Cobb’s and Murphy’s false representations were class E

felonies under Delaware law and that the State Police violated his civil rights when they

refused to arrest Cobb for his alleged misconduct and ejected Limehouse from the New

Castle County Courthouse.

       The District Court granted all of the defendants an extension of time to file an

answer or other responsive pleading. Limehouse moved to strike the extension and

sought a default judgment against the state defendants for failure to file a timely answer.

A few days later, Cobb and the state defendants filed separate Rule 12(b) motions to

dismiss. The District Court denied Limehouse’s motions to strike the extension and for

default judgment, granted the dismissal motions, and dismissed the complaint for failure

to state a claim pursuant to Rule 12(b)(6). The District Court held that Cobb was not a

“state actor” for § 1983 purposes, and that suit against the state defendants, all sued in

their official capacities for damages, was barred by the Eleventh Amendment. Limehouse

filed a timely appeal following the District Court’s denial of reconsideration.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District
Court’s order granting dismissal pursuant to Rule 12(b)(6) is plenary. See Weston v.

Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001). We accept as true all factual allegations

in the complaint and will affirm a dismissal under Rule 12(b)(6) only if it is certain that

no relief can be granted under any set of facts which could be proved. Steamfitters Local

Union No. 420 Welfare Fund v. Phillip Morris Inc., 171 F.3d 912, 919 (3 rd Cir. 1999).

We review the District Court’s denial of a motion for partial default judgment for abuse

of discretion. United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir.

1984).

         After a careful and independent review of the record, we will affirm judgment on

the non-conspiracy § 1983 claim as to all of the defendants for the reasons stated by the

District Court in its memorandum opinion. We will affirm judgment with regard to

Limehouse’s conspiracy claims under §§ 1983 and 1985(2) and (3), as further discussed

below.

         Limehouse would be entitled to relief on his § 1983 conspiracy claim against

private defendant Cobb if he could show that Cobb somehow reached an understanding

with at least one of the state defendants to deny Limehouse of his civil rights. See Kost v.

Kozakiewicz, 1 F.3d 176, 185 (3d Cir. 1993). “Establishing the existence of this

‘understanding,’ however, is really nothing more than another way to show state action as

required by § 1983 when a private party is alleged to have violated that statute.” Id. The

allegations against Cobb, a private attorney, pertain to his representation of the defendant

in the state court proceeding. His representation, alone, does not render Cobb a “person
acting under color of state law” under § 1983. See Polk County v. Dodson, 454 U.S.

312, 325 (1981) (a private attorney, even if appointed and paid for by the state, is not

acting under color of state law when performing his function as counsel). Moreover, in

the absence of any evidence from which a reasonable factfinder could determine

otherwise, we find no nexus between the state defendants and the alleged actions of the

private defendant Cobb such that Cobb may be fairly treated as a “state actor.” Because

there is no evidence that defendant Cobb was “acting under color of state law” for the

purposes of § 1983, we hold that the District Court properly dismissed Limehouse’s §

1983 conspiracy claim.

       With respect to the § 1985(2) and (3) conspiracy claims, we find no evidence

sufficient to raise an inference of a race-based motive for the defendants’ alleged actions

under § 1985(2) or (3), and thus Limehouse failed to state a claim upon which relief can

be granted. See Davis v. Township of Hillside, 190 F.3d 167, 171 (3d Cir. 1999) (§

1985(2)); Griffin v. Breckenridge, 403 U.S. 88 (1971) (§ 1985(3)).

       Turning to the denial of Limehouse’s motion for partial default judgment, the

District Court properly denied the motion because Limehouse failed to obtain entry of

default prior to seeking a default judgment. But even if default had been entered in

Limehouse’s case, the District Court was well within its discretion to deny the default

motion in any event. See Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000).

There was no prejudice to Limehouse because his claims are meritless; the state

defendants had a litigable defense; and finally, there is no evidence of bad faith or
dilatory motive on the state defendants’ part. Id. Accordingly, we conclude that the

District Court did not abuse its discretion in denying the default motion.

       For the foregoing reasons, we will affirm the District Court’s judgment dismissing

all of Limehouse’s claims as to all defendants.